Name: Commission Regulation (EC) NoÃ 806/2007 of 10 July 2007 opening and providing for the administration of tariff quotas in the pigmeat sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  EU finance
 Date Published: nan

 11.7.2007 EN Official Journal of the European Union L 181/3 COMMISSION REGULATION (EC) No 806/2007 of 10 July 2007 opening and providing for the administration of tariff quotas in the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1) and in particular Article 11(1) thereof, Whereas: (1) In the framework of the World Trade Organisation, the Community has undertaken to open tariff quotas for certain products in the pigmeat sector. As a result, detailed rules for the administration of those quotas should be laid down. (2) Commission Regulation (EC) No 1458/2003 of 18 August 2003 opening and providing for the administration of tariff quotas in the pigmeat sector (2) has been substantially amended several times and further changes are needed. Regulation (EC) No 1458/2003 should therefore be repealed and replaced by a new regulation. (3) Commission Regulations (EC) Nos 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3) and 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (4) should apply, save as otherwise provided in this Regulation. (4) In order to ensure a regular flow of imports, the quota period running from 1 July to 30 June the following year should be subdivided into several subperiods. In any event, under Regulation (EC) No 1301/2006 licences are valid only up to and including the last day of the tariff quota period. (5) The import tariffs should be administered on the basis of import certificates. To that end, detailed rules for the submission of applications and the information which must appear in applications and licences should be laid down. (6) In view of the risk of speculation inherent in the system in question in the pigmeat sector, precise conditions should be laid down as regards operators' access to the tariff quota scheme. (7) For appropriate administration of the tariff quotas, the security linked to the import licences should be set at EUR 20 per 100 kilograms. (8) In the interests of the operators, the Commission should determine the quantities that have not been applied for, which will be added to the next quota subperiod in accordance with Article 7(4) of Regulation (EC) No 1301/2006. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 1. The tariff quotas in Annex I are hereby opened for the import of pigmeat products under the CN codes indicated therein. The tariff quotas shall be open on an annual basis for the period from 1 July to 30 June the following year. 2. The quantity of products covered by the quotas referred to in paragraph 1, the applicable rate of customs duty, the order numbers and the group numbers shall be as set out in Annex I. 3. In accordance with this Regulation, products of CN codes ex 0203 19 55 and ex 0203 29 55 referred to in groups G2 and G3 of Annex I have the following meanings assigned to them: (a) boneless loins, loins and cuts thereof, without tenderloin, with or without subcutaneous fat or rind; (b) tenderloin, cuts including the meats of muscles musculus major psoas and musculus minor psoas, with or without head, trimmed or not trimmed. Article 2 The provisions of Regulations (EC) Nos 1291/2000 and 1301/2006 shall apply, save as otherwise provided for in this Regulation. Article 3 The quantity set for the annual tariff quota period for each order number shall be subdivided into four subperiods, as follows: (a) 25 % from 1 July to 30 September; (b) 25 % from 1 October to 31 December; (c) 25 % from 1 January to 31 March; (d) 25 % from 1 April to 30 June. Article 4 1. For the purposes of applying Article 5 of Regulation (EC) No 1301/2006, import licence applicants shall, when submitting their first application for a given annual quota period, furnish proof that they imported or exported, during each of the two periods referred to in that Article, at least 50 tonnes of products covered by Article 1 of Regulation (EEC) No 2759/75. 2. Licence applications may refer to only one of the order numbers indicated in Annex I to this Regulation. They may concern several products covered by different CN codes. If they do, all the CN codes and their designations must be entered in boxes 16 and 15 respectively of the licence application and the licence. Licence applications must be for a minimum of 20 tonnes and a maximum of 20 % of the quantity available for the quota concerned in the subperiod in question. 3. Licence applications and licences themselves shall contain: a) in box 8, the name of the country of origin; b) in box 20, one of the entries listed in Annex II, Part A. Box 24 of the licence shall contain one of the entries indicated in Annex II, Part B. Article 5 1. Licence applications may be submitted only in the first seven days of the month preceding each of the subperiods referred to in Article 3. 2. A security of EUR 20 per 100 kilograms shall be lodged when an application for a licence is submitted. 3. By way of derogation from Article 6(1) of Regulation (EC) No 1301/2006, each applicant may submit several applications for import licences for products covered by a single order number, provided these products originate in different countries. Separate applications for each country of origin must be submitted simultaneously to the competent authority of a Member State. They shall be regarded as a single application, for the purposes of the maximum referred to in the second subparagraph of Article 4(2) of this Regulation. 4. Not later than the third working day following the end of the period for submission of applications, Member States shall notify the Commission of the total quantities, in kilograms, applied for in respect of each group. 5. Licences shall be issued as of the seventh working day and at the latest by the 11th working day following the end of the notification period provided for in paragraph 4. 6. The Commission shall set, where appropriate, the quantity for which no applications for licences were received and which are automatically added to the quantity set for the next quota subperiod. Article 6 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission by the end of the first month of each quota subperiod of the total quantities in kilograms for which licences have been issued, as referred to in Article 11(1)(b) of that Regulation. 2. Member States shall communicate to the Commission, before the end of the fourth month following each annual quota period, the quantities, expressed in kilograms, under each order number actually released into free circulation under this Regulation in the period concerned. 3. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission of the quantities in kilograms to which unused or partially used import licences relate, first when the application for the last subperiod is sent, and again before the end of the fourth month following each annual period. Article 7 1. By way of derogation from Article 23 of Regulation (EC) No 1291/2000, import licences shall be valid for 150 days from the first day of the subperiod for which they are issued. 2. Without prejudice to Article 9(1) of Regulation (EC) No 1291/2000, the rights deriving from the licences may be transferred only to transferees satisfying the eligibility conditions set out in Article 5 of Regulation (EC) No 1301/2006 and Article 4(1) of this Regulation. Article 8 Regulation (EC) No 1458/2003 is hereby repealed. References to the repealed Regulation shall be construed as references to this Regulation and read in accordance with the correspondence table at Annex III. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 208, 19.8.2003, p. 3. Regulation as last amended by Regulation (EC) No 1191/2006 (OJ L 215, 5.8.2006, p. 3). (3) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (4) OJ L 238, 1.9.2006, p. 13. Regulation amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). ANNEX I Serial number Group number CN Codes Description of goods Applicable duty (EUR/tonne) Quantity (tonnes) (product weight) 09.4038 G2 ex 0203 19 55 ex 0203 29 55 Boned loins and hams, fresh, chilled or frozen 250 35 265 09.4039 G3 ex 0203 19 55 ex 0203 29 55 Tenderloin, fresh, chilled or frozen 300 5 000 09.4071 G4 1601 00 91 Sausages, dry or for spreading, uncooked 747 3 002 1601 00 99 Other 502 09.4072 G5 1602 41 10 Other prepared or preserved meat, meat offal or blood 784 6 161 1602 42 10 646 1602 49 11 784 1602 49 13 646 1602 49 15 646 1602 49 19 428 1602 49 30 375 1602 49 50 271 09.4073 G6 0203 11 10 0203 21 10 Carcases and half-carcases, fresh, chilled or frozen 268 15 067 09.4074 G7 0203 12 11 Cuts, fresh, chilled or frozen, boned and with bone in, excluding tenderloin, presented alone 389 5 535 0203 12 19 300 0203 19 11 300 0203 19 13 434 0203 19 15 233 ex 0203 19 55 434 0203 19 59 434 0203 22 11 389 0203 22 19 300 0203 29 11 300 0203 29 13 434 0203 29 15 233 ex 0203 29 55 434 0203 29 59 434 ANNEX II PART A Entries referred to in the first subparagraph of Article 4(3)(b) In Bulgarian : Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   806/2007. In Spanish : Reglamento (CE) no 806/2007. In Czech : NaÃ Ã ­zenÃ ­ (ES) Ã . 806/2007. In Danish : Forordning (EF) nr. 806/2007. In German : Verordnung (EG) Nr. 806/2007. In Estonian : MÃ ¤Ã ¤rus (EÃ ) nr 806/2007. In Greek : KÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 806/2007. In English : Regulation (EC) No 806/2007. In French : RÃ ¨glement (CE) no 806/2007. In Italian : Regolamento (CE) n. 806/2007. In Latvian : Regula (EK) Nr. 806/2007. In Lithuanian : Reglamentas (EB) Nr. 806/2007. In Hungarian : 806/2007/EK rendelet. In Maltese : Ir-Regolament (KE) Nru 806/2007. In Dutch : Verordening (EG) nr. 806/2007. In Polish : RozporzÃ dzenie (WE) nr 806/2007. In Portuguese : Regulamento (CE) n.o 806/2007. In Romanian : Regulamentul (CE) nr. 806/2007. In Slovak : Nariadenie (ES) Ã . 806/2007. In Slovene : Uredba (ES) Ã ¡t. 806/2007. In Finnish : Asetus (EY) N:o 806/2007. In Swedish : FÃ ¶rordning (EG) nr 806/2007. PART B Entries referred to in the second subparagraph of Article 4(3) In Bulgarian : Ã ½Ã °Ã ¼Ã °Ã »Ã Ã ²Ã °Ã ½Ã µ Ã ½Ã ° Ã ¾Ã ±Ã Ã °Ã Ã ° Ã ¼Ã ¸Ã Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ° Ã Ã °ÃÃ ¸Ã Ã ° Ã Ã Ã ³Ã »Ã °Ã Ã ½Ã ¾ Ã ¿ÃÃ µÃ ´Ã ²Ã ¸Ã ´Ã µÃ ½Ã ¾Ã Ã ¾ Ã ² Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   806/2007. In Spanish : reducciÃ ³n del arancel aduanero comÃ ºn prevista en el Reglamento (CE) no 806/2007. In Czech : snÃ ­Ã ¾enÃ ­ spoleÃ nÃ © celnÃ ­ sazby tak, jak je stanoveno v naÃ Ã ­zenÃ ­ (ES) Ã . 806/2007. In Danish : toldnedsÃ ¦ttelse som fastsat i forordning (EF) nr. 806/2007. In German : ErmÃ ¤Ã igung des Zollsatzes nach dem GZT gemÃ ¤Ã  Verordnung (EG) Nr. 806/2007. In Estonian : Ã ¼hise tollitariifistiku maksumÃ ¤Ã ¤ra alandamine vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 806/2007. In Greek : Ã Ã µÃ ¯Ã Ã Ã · Ã Ã ¿Ã Ã ´Ã ±Ã Ã ¼Ã ¿Ã  Ã Ã ¿Ã Ã ºÃ ¿Ã ¹Ã ½Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã , Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 806/2007. In English : reduction of the common customs tariff pursuant to Regulation (EC) No 806/2007. In French : rÃ ©duction du tarif douanier commun comme prÃ ©vu au rÃ ¨glement (CE) no 806/2007. In Italian : riduzione del dazio della tariffa doganale comune a norma del regolamento (CE) n. 806/2007. In Latvian : RegulÃ  (EK) Nr. 806/2007 paredzÃ tais vienotÃ  muitas tarifa samazinÃ jums. In Lithuanian : bendrojo muito tarifo muito sumaÃ ¾inimai, nustatyti Reglamente (EB) Nr. 806/2007. In Hungarian : a kÃ ¶zÃ ¶s vÃ ¡mtarifÃ ¡ban szereplÃ  vÃ ¡mtÃ ©tel csÃ ¶kkentÃ ©se a 806/2007/EK rendelet szerint. In Maltese : tnaqqis tat-tariffa doganali komuni kif jipprovdi r-Regolament (KE) Nru 806/2007. In Dutch : Verlaging van het gemeenschappelijke douanetarief overeenkomstig Verordening (EG) nr. 806/2007. In Polish : CÃ a WTC obniÃ ¼one jak przewidziano w rozporzÃ dzeniu (WE) nr 806/2007. In Portuguese : reduÃ §Ã £o da Pauta Aduaneira Comum como previsto no Regulamento (CE) n.o 806/2007. In Romanian : reducerea tarifului vamal comun astfel cum este prevÃ zut de Regulamentul (CE) nr. 806/2007. In Slovak : ZnÃ ­Ã ¾enie spoloÃ nej colnej sadzby, ako sa ustanovuje v nariadenÃ ­ (ES) Ã . 806/2007. In Slovene : zniÃ ¾anje skupne carinske tarife v skladu z Uredbo (ES) Ã ¡t. 806/2007. In Finnish : Asetuksessa (EY) N:o 806/2007 sÃ ¤Ã ¤detty yhteisen tullitariffin alennus. In Swedish : nedsÃ ¤ttning av den gemensamma tulltaxan i enlighet med fÃ ¶rordning (EG) nr 806/2007. ANNEX III Correspondence table Regulation (EC) No 1458/2003 This Regulation Article 1 Article 1 Article 2 Article 1 Article 3 Article 3 Article 4(1)(a) Article 4(1) Article 4(1)(b) Article 4(2) Article 4(1)(c) Article 4(3) Article 4(1)(d) Article 4(3) Article 4(1)(e) Article 4(3) Article 5(1), first subparagraph Article 5(1) Article 5(1), second subparagraph  Article 5(2), first subparagraph  Article 5(2), second subparagraph Article 5(3) Article 5(3) Article 5(3) Article 5(4) Article 5(2) Article 5(5), first subparagraph Article 5(4) Article 5(5), second subparagraph  Article 5(6)  Article 5(7)  Article 5(8) Article 5(6) Article 5(9) Article 5(5) Article 5(10)  Article 5(11), first subparagraph Article 6(2) Article 5(11), second subparagraph  Article 6, first subparagraph Article 7(1) Article 6, second subparagraph  Article 7, first subparagraph Article 2 Article 7, second subparagraph  Article 8  Article 9 Article 9 Annex I Annex I Annex IIa Annex II, Part A Annex IIb Annex II, Part B Annex III  Annex IV  Annex V  Annex VI 